UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
 

    TOMAS LEMUS AMAYA

                        Plaintiff,

                        v.                           Case No. 1:16-cv-00009 (CRC)

    LOGO ENTERPRISES, LLC, et al.

                        Defendants.
 

                                     MEMORANDUM OPINION

        Plaintiff Tomas Lemus Amaya worked for six years as a kitchen hand at the Pollo

Granjero restaurant in Washington, D.C. In this suit, he seeks to recover from the restaurant and

its owner unpaid minimum and overtime wages for a period of approximately two years. Despite

having been served, defendants Logo Enterprises, LLC (“Logo Enterprises”) and its owner Juan

Loyola have not responded to the complaint or the clerk’s entry of default. Amaya now petitions

the Court to enter a default judgment, seeking a monetary judgment against Defendants in the

amount of $300,163.82, which includes unpaid minimum and overtime wages, liquidated

damages, attorney fees, expenses, and court costs. Because Amaya has adequately demonstrated

Defendants’ liability and that he is entitled to monetary relief, the Court will enter default

judgments against Logo Enterprises and Loyola.

I.      Background

        The Fair Labor Standards Act (“FLSA”) requires employers to pay a federal minimum

wage of $7.25 per hour, and overtime payments at a rate of one-and one-half times the

employee’s regular hourly wage for hours worked in excess of 40 hours per week. See 29
U.S.C. §§ 206–207. The statute further requires employers to pay state-established minimum

wages if they are higher than the federal minimum wage. See id. § 218.

              The District of Columbia Wage Payment and Collection Law (“DCWPCL”) establishes

the minimum wage that employers must pay to persons employed in the District of Columbia.

See D.C. Code § 32–1001. During the time periods alleged in Amaya’s complaint, the D.C.

minimum wage was $8.25 per hour from January 1, 2013 until June 30, 2014; $9.50 from July 1,

2014 until June 30, 2015; and $10.50 from July 1, 2015 until the end of Amaya’s employment on

October 21, 2015. See D.C. Code § 32–1003. Because the federal minimum wage was lower

during all relevant periods, Amaya’s minimum hourly wage is established by the DCWPCL.

              Logo Enterprises and Loyola are employers as defined by the FLSA and the DCWPCL.1

Logo Enterprises is a limited liability company operating under the name Pollo Granjero.

Compl. ¶ 6. Pollo Granjero employed Amaya as a kitchen hand, starting in 2009 until

approximately October 21, 2015. Compl. ¶¶ 9–11.2 Amaya filed suit on January 5, 2016

alleging that Defendants violated both the FLSA and DCWPCL by paying him less than the

required minimum wage and no overtime pay despite his working an average of 83 hours per

week. Id. ¶¶ 6–7, 17, 40–41. Accordingly, Amaya argues that he is entitled to $313,128.00,



                                                            

              1 
         Logo Enterprise is an employer under the FLSA because it had two or more employees
who handled goods that travelled in or were produced for interstate commerce, see Pl.’s Compl.
¶ 23, and the annual gross volume of Logo Enterprises’ business exceeded $500,000, see id. at
¶ 22. See 29 U.S.C. § 203(s)(1)(A)(i)-(ii). Logo Enterprises is likewise an employer under the
DCWPCL because it is a corporation that “act[s] directly or indirectly in the interest of an
employer in relation to an employee.” D.C. Code § 32–1002(3). Additionally, because Logo
Enterprises is an employer under the FLSA and “the DCWPCL is construed consistently with the
FLSA,” it is considered an employer under the DCWPCL as well. Ventura v. Bebo Foods, Inc.,
738 F. Supp. 2d 1, 6 (D.D.C. 2010).
              2
                   The record does not specify when Amaya began his employment.

                                                               2
which includes unpaid wages from January 1, 2013 until October 21, 2015, liquidated damages,

court costs, and attorney fees and expenses.

        Loyola and the Company were properly served on January 12, 2016 and February 4,

2016 respectively. Neither Defendant filed a response, and the Clerk of the Court entered a

default against both. In September 2016, Amaya filed a Motion for Default Judgment, which has

received no response in the past six months.

II.    Standard of Review

       The standard for default judgment is a two-step procedure. See e.g., Ventura v L.A.

Howard Constr. Co., 134 F. Supp. 3d 99, 102 (D.D.C. 2015). A plaintiff must request first that

the Clerk of the Court enter a default against an opposing party who has “failed to plead or

otherwise defend,” Fed. R. Civ. P. 55(a), which “establishes the defaulting party’s liability for

the well-pleaded allegations of the complaint.” Boland v. Elite Terrazzo Flooring, Inc., 763 F.

Supp. 2d 64, 67 (D.D.C. 2011). A plaintiff must then petition the court for a default judgment

against the parties. Fed. R. Civ. P. 55(b)(2). The purpose of default judgments is to prevent

absentee defendants from escaping liability by refusing to participate in judicial proceedings.

See Elite Terrazzo Flooring, 763 F. Supp. 2d at 67.

       Once liability has been established, courts have considerable latitude in determining the

appropriate award through an independent evaluation of the alleged damages. Courts may

choose to hold a hearing or can base their assessments on “detailed affidavits or documentary

evidence” submitted by plaintiffs in support of their claims. Boland v. Providence Constr. Corp.,

304 F.R.D. 31, 36 (D.D.C. 2014) (quoting Fanning v. Permanent Sol. Indus, Inc., 257 F.R.D. 4, 7

(D.D.C. 2009)). However, the Court is not required to hold a hearing “‘as long as it ensures that




                                                 3
there is a basis for the damages specified in the default judgment.’” Elite Terrazzo Flooring,

Inc., 763 F. Supp. 2d at 67.

III.          Analysis

              The Court will first consider Defendants’ liability and then turn to evaluating the relevant

damages.

              A.             Liability

              The FLSA requires that an employer pay his employees for hours worked in excess of

forty hours per week “at a rate not less than one and one-half times the regular rate at which he is

employed.” 29 U.S.C. § 207(a). The DCWPCL likewise requires employer to compensate

employees for overtime “at a rate not less than 1 1/2 times the regular rate at which the employee

is employed.” D.C. Code § 32–1003. Under the DCWPCL, if an employer fires an employee,

“the employer shall pay the employee’s wages earned not later than the working day following

such discharge.” D.C. Code § 32–1303. If an employee quits or resigns, however, “the

employer must pay the employee’s wages due upon the next regular payday or within 7 days

from the date of quitting or resigning, whichever is earlier.” Id.3

              Amaya has submitted an affidavit, summarizing the hours he worked and attesting that

the Company failed to pay him a legally-mandated minimum wage or overtime for work done




                                                            

              3
         Amaya cites to D.C. Code § 32–1303(2) for the proposition that employers must pay an
employee who quits or resigns all wages due upon the next regular pay day, but he does not
reference D.C. Code § 32–1303(1), which sets forth a separate timeline for employees who are
fired. Regardless of whether Amaya resigned or was fired though, any deadline to pay earned
wages has passed.

                                                               4
between January 2013 and October 21, 2015, resulting in approximately $82,198.50 in unpaid

wages. See Pl’s Mot. Default J. (“MDJ”), Amaya Aff. ¶¶ 10, 19.

       For Juan Loyola to be liable in an individual capacity, he must qualify as an employer

under the FLSA and the DCWPCL. See Ventura v. Bebo Foods, Inc., 738 F. Supp. 2d 1, 5 & n.

2 (D.D.C. 2010) (applying individual liability analysis under the FLSA to individual liability

analysis under the DCWPCL). Typically, an individual “who exercises operational control over

an employee’s wages, hours, and terms of employment qualifies as an ‘employer,’ and is subject

to individual liability.” Guevara v. Ischia, Inc., 47 F. Supp. 3d 23, 26–27 (D.D.C. 2014) (internal

citation omitted); see also Perez v. C.R. Calderon Construction, Inc., 2016 WL 7410544, at *20

(D.D.C. Dec. 22, 2016) (“[T]he overwhelming weight of authority is that a corporate officer with

operational control of a corporation’s covered enterprise is an employer along with the

corporation, jointly and severally liable under the FLSA for unpaid wages.”) (quoting Ruffin v.

New Destination, 800 F. Supp. 2d 262, 269 (D.D.C. 2011). To determine individual liability,

courts in this district have considered whether the employer was responsible for hiring and firing,

controlling work schedules, establishing pay rates, and maintaining employment records. See

Ventura, 738 F. Supp. 2d at 6. Here, Amaya alleges that Loyola was the owner of Logo

Enterprises and “exercise[d] exclusive control over its operations and pay practices.” Compl. ¶ 7

(emphasis added). For example, Loyola was physically present at the restaurant every day, and

he was responsible for hiring Amaya, assigning him tasks, supervising his work, setting his work

schedule, and paying him. See Amaya Aff. ¶¶ 4—12. Such facts sufficiently establish that

Loyola is an employer under the FLSA because he had “a significant ownership interest in [Logo

Enterprises]” and “operational control” over it. Ventura, 738 F. Supp. 2d at 6; see also Martinez

v. Asian 328, LLC, 2016 WL 4621068, at *4 (D.D.C. Sep. 6, 2016). With no response from




                                                5
Defendants, the Court accepts Amaya’s well-pleaded allegations as true and holds that Logo

Enterprise and Juan Loyola are liable to Amaya. See, e.g., Elite Terrazzo Flooring, Inc., 763 F.

Supp. 2d at 67–68; Fanning, 256 F.R.D. at 7.

              B.             Damages

              “When a defendant has failed to respond, the Court must make an independent

determination—by relying on affidavits, documentation, or an evidentiary hearing—of the sum

to be awarded as damages.” Ventura, 134 F. Supp. 3d at 104. In his affidavit, Amaya avows

that he typically worked 83 hours per week, for which he was paid $800 twice per month (the

equivalent of $369.20 per week or $4.56 per hour) from January 1, 2013 through August 31,

2015, and $900.00 twice per month ($415.35 per week or $5.00 per hour) from September 1,

2015 through October 21, 2015.4 Amaya Aff. ¶¶ 10–11, 15; see also U.S. Dep’t. of Labor Wage

and Hour Div. Coefficient Table. Under the DCWPCL, he is owed $82,198.89 in unpaid wages

for his 83-hour work weeks. The Court independently confirmed Amaya’s calculations and

accepts the accuracy of the $82,198.89 figure. See infra App. 1.

              In addition to unpaid wages, Amaya seeks liquidated damages. Under the FLSA,

liquidated damages equal the amount of unpaid wages. See 29 U.S.C. § 216. Under the current

version of the DCWPCL, which came into effect on December 23, 2014, liquidated damages are

“an amount equal to treble the unpaid wages.” Fiscal Year 2014 Budget Support Emergency Act

of 2013, D.C. Code § 32–1303; see, e.g., Martinez v. Asian, 2016 WL 7167969, at *5 (D.D.C.



                                                            
               
              4
           Amaya’s original complaint states that from September 1, 2015 through October 21,
2015, his effective hourly rate was $5.13. In Amaya’s motion for default judgment, the effective
rate for that time period is calculated at $5.00 per hour. Because Amaya has established how he
calculated the latter figure, the Court will use the $5.00 hourly rate for its own calculation of
damages.  

                                                               6
Dec. 8, 2016).5 The prior DCWPCL, like the FLSA, defined liquidated damages as the amount

of unpaid wages.

              Amaya argues that the DCWPCL came into effect on October 1, 2013, so his liquidated

damages equal his unpaid wages from January 1, 2013 to September 30, 2013, and treble any

unpaid wages after that. He calculates his liquidated damages at $208,148.13. But the “treble

damages provision” did not become effective until December 24, 2013. See Ventura, 134 F.

Supp. 3d at 105 n.3. The source of Amaya’s confusion, however, could be due to the fact that

the District enacted an emergency act—the Fiscal Year 2014 Budget Support Emergency Act of

2013 (“A20–130”)—which authorized treble damage awards between October 1, 2013 and

October 28, 2013. See Fiscal Year 2014 Budget Support Emergency Act of 2013, §§ 11001,

11003. The relevant time periods and applicable provisions are therefore as follows: From

January 1, 2013 to September 30, 2013, liquidated damages equal unpaid wages under both the

FLSA and the DCWPCL; from October 1, 2013 until October 28, 2013, liquidated damages

equal treble the unpaid wages under the A20–130; from October 29, 2013 until December 23,

2014, liquidated damages equal unpaid wages under both the FLSA and DCWPCL; and finally,

from December 24, 2014 to October 21, 2015, liquidated damages equal treble the unpaid wages




                                                            
               
              5
        More precisely, under the DCWPCL, liquidated damages equal either “10 per centum of
the unpaid wages for each working day during which such failure shall continue after the day
upon which payment is hereunder required, or an amount equal to treble the unpaid wages,
whichever is smaller.” D.C. Code § 32–1303. Using the former calculation, if Amaya were
owed roughly $82,000 in unpaid wages for over a year, he would be owed at a minimum
$2,900,000 in liquidated damages ($82,000 x 10% x 365 days). Because the second calculation
would result in a smaller damages award, the Court will treble Amaya’s unpaid wages to
determine his liquidated damages. See Ventura, 738 F. Supp. 2d at 22.

                                                               7
under the DCWPCL. With the damages provisions properly applied to the relevant time periods,

Amaya’s liquidated damages total $200,261.25. See infra App. 2.

       C.      Attorney’s Fees, Court Costs, and Expenses

       Both the FLSA and the DCWPCL authorize reasonable attorney’s fees and costs to

employees whose rights are violated. See 29 U.S.C. § 216(b); D.C. Code § 32–1012(c). “Under

FLSA, an award of attorney’s fees to the prevailing party is mandatory.” Escamilla v. Nuyen,

2017 WL 23739, at *14 (D.D.C. Jan. 3, 2017) (citing Driscoll v. George Washington Univ., 55

F. Supp. 3d 106, 112 (D.D.C. 2014)). Because the Court finds Amaya is entitled to relief under

the FLSA and the DCWPCL, he is likewise entitled to reasonable attorney’s fees.

       “The initial estimate of a reasonable attorney’s fee is properly calculated by multiplying

the number of hours reasonably expended on the litigation times a reasonable hourly rate.”

Ventura, 134 F. Supp. 3d at 105 (citing Blum v. Stenson, 465 U.S. 886, 888 (1984)). “An

attorney’s usual billing rate is presumptively the reasonable rate, provided that the rate is in line

with those prevailing in the community for similar services by lawyers of reasonably comparable

skill, experience, and reputation.” Id. (citing Kattan by Thomas v. District of Columbia, 995

F.2d 274, 278 (D.C. Cir. 1993) (internal quotation marks omitted)). “[A] moving party must

affirmatively ‘demonstrate that [his] suggested rates [are] appropriate’ by establishing their

conformity with rates charged in the community for similar services.” Id. (quoting Eley v.

District of Columbia, 793 F.3d 97, 104–05 (D.C. Cir. 2015)).

       Amaya seeks $9,816.80 in attorney’s fees for the 22.2 hours worked by attorneys

Jonathan Tucker and Justin Zelikovits and the 4.4 hours worked by their paralegal Tre Holloway.

Zelikovitz has provided an affidavit detailing the hours worked, the description of the activity,

and the total costs. See MDJ, Ex. C, at 1. The Court is satisfied that Amaya has adequately




                                                  8
justified the hours expended on his case. In addition, in support of their $406.00 hourly rate,

Amaya’s attorneys have submitted the Legal Service Index Laffey Matrix as evidence of the

prevailing rates for similar services in the community. Id. at 2–4. “The Laffey Matrix sets out a

general guideline for awarding attorneys’ fees based on experience.” Salazar ex rel. Salazar v.

D.C., 809 F.3d 58, 62 (D.C. Cir. 2015) (citing Eley, 793 F.3d at 101–02). There are two

predominant versions of the Laffey Matrix: “(i) the Laffey Matrix as updated by the Legal

Services Index (“LSI”) of the Nationwide Consumer Price Index (“CPI”) (the “LSI Laffey

Matrix”), and (ii) the All–Items CPI for the Washington, D.C. area (also known as the “USAO

Laffey Matrix”).” Id. Without additional evidence to justify applying the LSI Matrix’s higher

rates for complex federal litigation, the Court will apply the standard USAO Laffey Matrix to

calculate Amaya’s legal fees. See USAO Laffey Matrix—2015-2017 (“USAO Laffey Matrix”),

available at https://www.justice.gov/usao-dc/file/889176/download. Both Tucker and Zelikovits

have at least six years of legal experience, see MDJ 9, and therefore, their Laffey Matrix rate is

$332.00 per hour for work performed in 2015 and $339.00 for work performed in 2016, see

USAO Laffey Matrix. Paralegal Holloway’s Laffey Matrix rate is $157.00 per hour (all of her

work occurred in 2016). Based on these rates, Amaya’s attorneys’ fees total $8,181.60.

       Accordingly, the Court will award Amaya a total of $291,121.74; including $82,198.89

in unpaid wages, $200,261.25 in liquidated damages, $8,181.60 in attorneys’ fees, $400.00 in

court filing fees, and $80.00 in service expenses.




                                                 9
IV.    Conclusion

       For the foregoing reasons, the Court will grant Amaya’s Motion for Entry of Default

Judgment. The Court will issue a separate Order consistent with this Memorandum Opinion.




                                                          CHRISTOPHER R. COOPER
                                                          United States District Judge
Date: May 4, 2017




 




                                              10
                                                                 Appendix 1

          Date Range                             D.C. Minimum      Amount Owed   Number of    Wages Owed
                                                      Wage          Per Week6     Weeks
                                                 D.C. Overtime
                                                      Wage
    1/1/13 – 10/30/13                           $8.25              $492.93       39          $19, 224.27
    ($369.20 per week)                          $12.375
    10/1/13 – 10/28/13                          $8.25              $492.93       4           $1,971.72
    ($369.20 per week)                          $12.375
    10/29/13 – 12/23/13                         $8.25              $492.93       8           $3,943.44
    ($369.20 per week )                         $12.375
    12/24/13 – 6/30/14                          $8.25              $492.93       27          $13,309.11
    ($369.20 per week)                          $12.375
    7/1/14 – 6/30/15                            $9.50              $623.55       52          $32, 424.60
    ($369.20 per week)                          $14.25
    7/1/15 – 8/31/15                            $10.50             $728.05       9           $6,552.45
    ($369.20 per week)                          $15.75
    9/1/15 – 10/21/15                           $10.50             $681.90       7           $4, 773.30
    ($415. 35 per week)                         $15.75
    Total                                                                                    $82,198.89




                                                            

              6
        Wages owed = (40 hours x applicable minimum wage) + (overtime hours [43 hours] x
one and one- half times the minimum wage) - wages paid.

                                                                      11
                                        Appendix 2

             Date           Unpaid Wages        Liquidated Damages          Total


    1/1/13 – 9/30/13      $19,224.27         $19,224.27              $38,448.54


    10/1/13 – 10/28/13    $1,971.72          $5,915.16               $7,886.88


    10/28/13 – 12/23/13   $3,943.44          $3,943.44               $7,666.88


    12/24/13 – 6/30/14    $13,309.11         $39,927.33              $53,236.44


    7/1/14 – 6/30/15      $32, 424.60        $97,273.80              $129,698.40


    7/1/15 – 8/31/15      $6,552.45          $19,657.35              $26,209.80


    9/1/15 – 10/21/15     $4, 773.30         $14,319.90              $19,093.20


    Total:                $82,198.89         $200, 261.25            $282,460.14




                                           12